Name: Commission Regulation (EC) No 562/97 of 26 March 1997 amending Commission Regulation (EC) No 2446/96 of 18 December 1996 concerning imports of certain textile products originating in the Russian Federation
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  tariff policy;  Europe;  trade
 Date Published: nan

 No L 85/38 I EN Official Journal of the European Communities 27. 3 . 97 COMMISSION REGULATION (EC) No 562197 of 26 March 1997 amending Commission Regulation (EC) No 2446/96 of 18 December 1996 concerning imports of certain textile products originating in the Russian Federation ment between the Community and the Russian Federa ­ tion before this Regulation expires; Whereas it is necessary to adapt the quantitative limits according to the same criteria as were observed when Regulation (EC) No 2446/96 was adopted and to amend the Annex accordingly; Whereas these measures conform to the opinion delivered by the Committee set up by Regulation (EC) No 517/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bi ­ lateral agreements, protocols or other arrangements, or by other specific Community import rules ('), as last amended by Commission Regulation (EC) No 1937/96 (2), and in particular Article 1 2 (2) in conjunction with Article 25 (5) thereof, Whereas the agreement in the form of an exchange of letters between the European Community and the Russian Federation on trade in textile products initialled on 19 December 1995 expired on 31 December 1996 and whereas, pending the resumption and completion of negotiations directed towards the initialling of a new agreement with the Russian Federation, Commission Regulation (EC) No 2446/96 (3) was adopted in order to safeguard the economic interests of the Community in the further conduct of trade in textile products with that country; Whereas the measures brought in by that Regulation are to apply until 31 March 1997; Whereas negotiations to reach a new agreement with the Russian Federation cannot be completed before that date and whereas it is necessary, pending their conclusion and for the reasons given in the grounds for Regulation (EC) No 2446/96, to extend the period of application of that Regulation by three months; Whereas the Commission will continue in the mean time to do everything possible to reach a new bilateral agree ­ HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2446/96 is amended as follows : 1 . Article 1 (2) is replaced by the following text : '2. As from the date of entry into force of this Regu ­ lation re-imports into the Community, after outward economic processing in the Russian Federation , of textile products listed in the Annex to this Regulation originating in the Community shall be subject to the quantitative limits established in that Annex for the period 1 January to 30 June 1997.' 2 . In Article 2 and Article 4 '31 March 1997' shall be replaced by '30 June 1997'. 3 . The Annex shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Leon BRITTAN Vice-President (') OJ No L 67, 10 . 3 . 1994, p. 1 .I1) OJ No L 255, 9 . 10 . 1996, p. 4 . 3) OJ No L 333 , 21 . 12 . 1996, p. 7. 27. 3 . 97 | EN] Official Journal of the European Communities No L 85/39 ANNEX 'ANNEX Community quantitative limits referred to in Article 1 (1 ), of Regulation (EC) No 2446/96 applicable from 1 January to 30 June 1997 Category (') Unit Quantity 1 tonnes 2 614 2 tonnes 7 238 2a tonnes 556 3 tonnes 1 016 4 1 000 pieces 1 440 5 1 000 pieces 914 6 1 000 pieces 1 604 7 1 000 pieces 452 8 1 000 pieces 1 376 9 tonnes 946 20 tonnes 1 372 22 tonnes 736 39 tonnes 450 12 1 000 pairs 2 256 13 1 000 pieces 2 990 15 1 000 pieces 572 16 1 000 pieces 416 21 1 000 pieces 680 24 1 000 pieces 700 29 1 000 pieces 318 83 tonnes 236 33 tonnes 266 37 tonnes 910 50 tonnes 282 74 1 000 pieces 306 90 tonnes 486 115 tonnes 244 117 tonnes 818 118 tonnes 482 (') The full description of products falling within these categories is set out in Annex I to Regulation (EC) No 517/94. OUTWARD PROCESSING Community quantitative limits referred to in Article 1 (2) of Regulation (EC) No 2446/96 applicable from 1 January to 30 June 1997 Category (') Unit Quantity 4 1 000 pieces 488 5 1 000 pieces 1 118 6 1 000 pieces 3 094 7 1 000 pieces 1 976 8 1 000 pieces 1 790 12 1 000 pairs 2 386 13 1 000 pieces 714 15 1 000 pieces 1 898 16 1 000 pieces 694 21 1 000 pieces 2714 24 1 000 pieces 1 380 29 1 000 pieces 2 180 83 tonnes 250 74 1 000 pieces 500 (') The full description of products falling within these categories is set out in Annex I to Regulation (EC) No 517/94.'